PER CURIAM.
The appellant sought relief, pursuant to rule 3.800(a), for credits for time served in jail prior to sentencing. The lower court denied relief through a detailed order highlighting facts that rendered the motion without merit. However, the lower court failed to attach any records that substantiate the findings described in the order on appeal. As such, we are constrained to reverse the order on appeal and remand for the attachment of records that conclusively refute the motion, if such records exist. See Collins v. State, 805 So.2d 73 (Fla. 4th DCA 2002).

Reversed and Remanded.

SHAHOOD, C.J., and MAY, J., concur.
WARNER, J., concurs specially with opinion.